PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/612,242
Filing Date: 2 Jun 2017
Appellant(s): TREMBLAY et al.



__________________
Michael J. Medley Reg. No. 57,058
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/31/2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. 	Claims 1-7 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Brave et al. (US 2007/0150465) in view of Ogawa et al. (US 2015/0081725), and further in view of Spivack et al. (US 2013/0298038).

The Appellant argues –
“the cited references, alone or in combination, do not teach or suggest the claimed ranking where the web page is positioned in the ordered list of web pages based upon the web page being referenced in the message of the message feed of the social media account and further based upon the web page being included in the web pages previously identified based upon the query.”
The arguments are not persuasive.  It is first noted that Brave, as admitted on the record, does not teach the message feed, instead Brave teaches saving user’s actions, such emailing content, selections of a document or URLs [0089] in the user’s collection, also called a library or a behavioral journal (aka behavioral feed)[0074].  Therefore, for the sake of arguments, the library or a behavioral journal is interchanged with the claimed message feed.  Please see NOTE below.
When user issues a query, first the search is performed in user’s own library [0109], then in library of the user’s peer group (social contacts)[0113], [0116] and then in the library of user’s who are 
 Such functionality is visually shown in Figures 9-10, wherein for a query “WCI Chip 3 Timing” documents/links from peers or experts are presented in a ranked lists, see “WCI ENG Highly Ranked” (F10).  Which is analogous to the limitation - “web page [document link] is positioned in the ordered list of web pages (ranking elevated) based upon the web page being referenced in the message of the message feed (document is referenced in the library of peers or experts)”.  Also note, that ranking is based on historical (aka previous) selections – “increases the ranking of documents in the results that have historically been selected by previous users making the same query” [0127].  Historically selected documents / pages are the “web pages that were previously identified based upon the query”, as required by the independent claims. 
Such ranking of the documents (web pages) based on the document present in the library (message feed) of peers or experts, which were selected by previous users is construed to be analogous to the limitation – “ranking the web pages that were previously identified based upon the query to form an ordered list of web pages, wherein the web page is positioned in the ordered list of web pages based upon the web page being referenced in the message of the message feed of the social media account 
NOTE Once again, Brave doesn’t explicitly teach the claimed “message feed”.  Instead the documents are being ranked based on the behavioral feed of various users.  However, the behavioral feed includes user actions, such as “email” [0048], [0073], “when a user mails or forwards the content to another user, or virtually emails it in a similar fashion of virtual bookmark with the intent to mail” [0214].  Sharing a content (document, URL) by means of email is surely analogous to messaging.  Therefore, the behavioral feed / library, which records content being shared by means of messaging, such as email, can surely correspond to the claimed message feed.  However, to obviate such reasoning, the reference of Spivack was introduced to explicitly show such functionality in F7A-C, [0078], [0084], [0235], [0226] as stated in the Final Office action.

The Appellant further argues –
“Brave fails to disclose or otherwise suggest responsive to receiving the query, and based upon a keyword in the query, mapping the query to a topic”, “in Brave, there is no mapping of topics, particularly no mapping between a query and a topic”.
The arguments are not persuasive.  First, it is not clear of what functionality is actually required by the term “mapping”.  Thus, the term mapping is given a broadest, reasonable definition provided by various dictionaries – “an operation that associates each element of a given set with one or more elements of a second set”.  It seems the Appellant is arguing that although a query in Brave comprise a topic it is not associated with a topic, which is perplexing.  Brave teaches that a user enters keywords for a query, which determines a topic for the search “context may be set by a user query, explicit specification of topic” [0161], “user starts by doing a search on a topic, e.g. oil” [0237].  “Given a topic, explicit specification of topic …  The invention also creates an insight called top ten, e.g. the top ten most important, related, useful pieces of information, given a topic or given a context” [0161].
Further, Brave teaches that for a context or term topic in the query “the top ten that fall within the category of technology” results are selected [0161].  For example, Brave teaches in various paragraphs a “chip design” query.  Associating and searching such query in a specific category or technology related to the “chip design” surely provides a topic mapping.  The category or technology are topics themselves, and are also construed to be predefined.  Therefore, associating a category or technology with the query term or contest is likewise analogous to “mapping the query to a topic in a predefined list of topics”.
See further, Brave teaches “implicitly create context terms that describe what the content is about”, “system builds its vocabulary by watching how visitors uses various terms” [0192].  “a search enhancement that relies upon … a usage-based topic detection” [0219].  Detecting a topic for a search is likewise analogous to “mapping the query to a topic”.  Wherein mapping a query to a category or a technology, which are topics themselves, implicitly indicates a predefined list of topics.

With respect to the Spivack reference and the limitation “mapping the query to a topic in a predefined list of topics”, the Appellant argues –
“Spivack does not describe mapping user queries to topics or responding to user queries at all”; “there is no suggestion in Spivack that a received query is mapped to a topic in a predefined list of topics based upon a keyword in the query”.

In response to the Appellant’s question “it is unclear as to how Wikipedia or the analysis of messages in a Twitter® feed would be helpful in connection with searching for enterprise documents”, it is respectfully noted that Brave already discloses mapping a search topic to a category or a technology.  Having such categories and topics being “predefined” and extracted from encyclopedias or a Wikipedia is an obvious functionality to those skilled in the art.
Once again, although the Spivack reference is only relied to specifically teach “predefined list of topics”, still both Brave and Spivack fully disclose the limitation - “mapping the query to a topic in a predefined list of topics based upon a keyword in the query”.

The Appellant further argues that the limitation –
“responsive to mapping the query to the topic, identifying a social media account that is mapped to the topic in a database, wherein the social media account is mapped to the topic due to the social media account belonging to an entity that has been previously identified as having expertise on 
The arguments are not persuasive.  As was previously stated in the Final Office action, a network of peers and experts, with direct and indirect relationships to the user meets a definition for the social network.  Surely, the users of such network have accounts with peer connections in order to be a part of such network.  Please refer to Brave’s Figure 9 “My Library for Dave” (top left corner) and “My Library• Logout• Help” (top right corner).  Clearly, the user Dave have to log in (and logout) and thus, have an account with the network.  It is also obvious that user’s peers or experts shown in Figures 9-11 have to have accounts as well in order to be connected to the user.
Once again, when the user enters a query “WCI Chip 3 Timing” (see F9-10), the topic for a query is identified and is mapped to a category or a technology (aka predefined list of topics) ([0144], [0157], [0161]).  The experts on the topics are identified and the results from the expert accounts, such as “WCI > Sales > Sam” or “WCI > Engineering > Ganesh” are presented to the user in a ranked list, as shown in Figure 10, also see - “WCI ENG Top 10”, “WCI ENG Highly Ranked”.  Clearly, such experts and documents are identified responsive to mapping a received query to a topic – i.e. “WCI Chip 3 Timing” mapped to a category or a technology.  Similar functionality is likewise disclosed in [0217]-[0219], wherein the user searches term “chip design”, and the usage determined topics are identified and searched in peer and expert libraries (aka message feed – see the NOTE above).
Therefore, Brave implicitly on his own teaches the limitation “responsive to mapping the query to the topic, identifying a social media account that is mapped to the topic in a database, wherein the social media account is mapped to the topic due to the social media account belonging to an entity that has been previously identified as having expertise on the topic”.

Therefore, Brave in view of Ogawa fully disclose the limitation “responsive to mapping the query to the topic, identifying a social media account that is mapped to the topic in a database, wherein the social media account is mapped to the topic due to the social media account belonging to an entity that has been previously identified as having expertise on the topic”.

The Appellant further argues – 
“Brave is entirely silent with respect to the possibility of searching a social media feed of a user, much less looking for messages in a message feed of a social media account referencing web pages, much less searching for messages in the message feed of the social media account that has been identified as having expertise on a topic that is mapped to a received query”.
The arguments are not persuasive.  Brave teaches a network of peers who has to log in to use the system and thus, obviously have accounts with the network.  Such network in functionality is obviously analogous to a social network.  Brave also teaches that user actions with respect to a content are tracked and logged in a behavioral journal or a library, which is analogous to a behavioral feed.  The user behavior includes sharing content via email, which is clearly a messaging.  Therefore, a behavioral journal can be analogous to a messaging journal or a feed.  I.e. a feed is a notifications when new items have been posted or shared.  Analogously, anytime the user emails a content, the system creates a notification of such action and stores shared content in the user’s library or a profile [0052].  When the user issues a query, the query is mapped to a category, which is a topic.  The expert’s collections 
Searching the expert library for a document on the query topic, wherein the document have been previously referenced in the email by the expert, is analogous to the limitation – “determining that the web page that is referenced in the message of the message feed of the social media account is included in the web pages previously identified based upon the query”.
Based on the foregoing, Brave, as modified by Ogawa and Spivack fully teaches independent claim 1.

With respect to the Appellant’s statement that “The Examiner Failed to Consider the Cited References and the Claimed Invention as a Whole”, it is respectfully noted that the Appellant argues limitations, such as “tail query”, “boosting”, “search engine” which are not disclosed by the claim 1 and thus, will not be addressed.
The Appellant further states that “The Examiner has not considered the sequence, and thus has not considered the claim as a whole”.  However, The Appellant does not specify what sequence of steps are actually out of order.  Still, the steps disclosed by the Brave reference are closely resemble the Appellant’s invention – first query is received, second - topic for the query is determined, third - experts or peers are identified for the topic, the experts and peers are from the user’s network, finally – results are presented in a ranked order based on whether experts or peers have a document on the topic, determined for the query, referenced in their collection.  Such steps cannot be performed out of sequence.  Therefore, Brave fully teaches claim 1 as a whole.


“There is no description in either Ogawa or Spivack, however, of performing named entity recognition and thus identifying a named entity in a query, much less equating the named entity to a topic”.
The arguments are not persuasive.  There is no named entity recognition is required by the claim 2.   Brave, as modified by Ogawa clearly teaches in [0160] identifying a named entity – McDonalds in the user’s query.  Spivack likewise discloses recognizing Romney to be a political figure and thus, the named entity.  Various other examples cited in the Final Office action, shows various examples of the named entities determined in the user’s query.  Therefore, Brave, as modified by Ogawa and Spivack fully teaches claim 2.

The Appellant does not provide any new argument with respect to claims 3-7.

With respect to the independent claim 20, the Appellant argues that the cited paragraphs of Brave, for the limitation “determining that a message in a message feed of the social media account is relevant to the query; identifying a link to a web page in the message; and determining that the web page in the message is included in the web pages previously identified as being relevant to the query” aren't relevant to the claimed features.
The arguments are not persuasive.  The rationale of the rejection of claim 20 closely resemble the rejection of claim 1, which is addressed above.  Still, to elaborate on the cited paragraphs, Brave teaches that when any user identifies a relevant document in response to a query topic, such document and the query is saved in user’s behavioral journal, which is analogous to the limitation - “web pages NOTE above), for the sake of arguments the behavioral journal is interchanged with the claimed message and the message feed.  Brave teaches that when other users issue the same or similar query, message feed of other users is searched for a document on the topic aka “determining that a message in a message feed of the social media account is relevant to the query” and if there is a relevant document (or URL) present in the message feed aka the “determining that the web page in the message is included in the web pages previously identified as being relevant to the query”, the ranking for the document is elevated.  The ranked documents from experts or peers are presented to the user, in response to the query, as shown in Figures 9-10.
Therefore, Brave, as modified fully teaches independent claim 20.

B.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brave as modified and in further view of Kelly et al. (US 2016/0048556).
With respect to Claim 8, The Appellant argues, that the specific limitation “receiving an indication that a user of the client computing device has selected the selectable link for the social media account” is not disclosed.
The arguments are not persuasive.  It is first noted that Ogawa’s reference is used to explicitly teach “social media account”.  Still,  Brave teaches that users have to have an account to log into the network.  This is implicitly disclosed in Figures 9-10, cited in the rejection of claim 8, wherein the user Dave has to log in or log out of the network in order to be connected with peers and experts.  Figures 9-10 further disclose that the user can limit the query to the peer or expert collections, shown in selectable tabs.  Therefore, selecting a tab “Peer Collections” surely provide indication “that a user of the client computing device has selected the selectable link for the social media account”(s).  Such 
Further, Spivack in the cited paragraph [0195] discloses “user can click one of the social media object names under the client account to prompt the system to display a trending of associated search results”, which shows that the system receives an indication that the user has clicked on the social object, which is selectable social account, as shown in the Figure 5A, cited in paragraph [0195]. For example, Figure 5A shows at least two links in the same social media account “Emma Lund @efashion116” and “http://lco/yoBohjZb”.  Both of such selectable links in the social media account is likewise construed to be analogous to the vague limitation of “the selectable link for the social media account”.
Please note, that in the previous cited paragraph [0250], the reference of Kelly et al., used in the rejection of claim 8, discloses followers of the social account, which indicates that the user have selected the social account in order to follow it, and likewise teaches the limitation “receiving an indication that a user of the client computing device has selected the selectable link for the social media account”.
Therefore, Brave, as modified fully disclose claim 8, as required.

The Appellant does not provide any new argument with respect to claims 9, 10 and the independent claim 11.  Likewise, the Appellant does not provide any new argument with respect to claims 12-17 and 18-19.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/POLINA G PEACH/Primary Examiner, Art Unit 2165      

An appeal conference was held on 2/16/2021 and it was agreed to proceed to the board of appeals.
                                                                                                                                                                                                  Conferees:

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.